Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 23-43 are pending. 

Election/Restrictions
Applicants’ election of Group I and crotonic acid/vinyl acetate/vinyl neodecanoate terpolymer of claim 31 as a species of the copolymer, in the reply filed on 6/9/2022 is acknowledged. 
The election was made with traverse. Applicant argued that the special technical feature present in both the composition claims of Group I and the method claim of Group II, when considered as a whole, do provide a contribution over the prior art and Applicants alleged that the Examiner failed to show that Groups I and II do not share a special technical feature and that the search and examination of all pending claims would constitute a serious burden. 
Applicant’s arguments have been considered but are not found to be persuasive. The Examiner respectfully submits that for a national stage application, restriction is proper if there is lack of unity of invention which can be shown a posteriori. Per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP 1850).  Per PCT Rule 13.2, “unity of invention” is fulfilled by defining a special technical feature that is shared amidst the claimed inventions.  The Rule further specifies that “[t]he expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident “a priori,” or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident “a posteriori,” or after considering the claims in relation to the prior art.  The examiner did show that the common technical feature does not rise to the level of “a special technical feature” as defined by PCT Rule 13.2 (see the restriction, p3-p4). As stated in the restriction requirement, the common technical feature linking Group I and II is the composition comprising: a) at least one copolymer such as vinyl acetate/crotonic acid/vinyl neodecanoate copolymer, b) at least one oil-in-water emulsion having a particle size D50 of less than 350 nm, which comprises: - a silicone mixture comprising (i) at least one polydialkylsiloxane comprising trialkylsilyl end groups, having a viscosity at 25℃ ranging from 40 000 to 100 000 mPa∙s and (ii) at least one aminosilicone having a viscosity at 25℃ ranging from 1000 to 15 000 mPa∙s and an amine number ranging from 2 to 10 mg of KOH per gram of aminosilicone; - a surfactant mixture comprising one or more nonionic surfactants, said mixture having an HLB ranging from 10 to 16, and - water and c) at least one pigment. However, it would not be inventive to combine the oil- in-water emulsion of WO 2017109692 with the hair dye composition of US 6106577 for imparting a better conditioning property along with other desirable properties as US 6106577 discloses hair dye compositions based on crotonic acid / vinyl ester copolymers such as vinyl acetate/crotonic acid/vinyl neodecanoate copolymer and pigments as claimed and WO 2017109692 teaches an oil-in-water emulsion comprising the same silicone mixture, surfactant and water as claimed for  hair composition as a conditioning agent. Therefore, it would not be inventive to arrive at the claimed composition. As such, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Also, since US 6106577 teaches the common technical feature among species, which is a copolymer derived from polymerization of monomers of crotonic acid and vinyl ester, it does not define a contribution over the prior art as stated above. The Examiner also notes that per PCT rule 13.1 and 13.2, search burden is not criterion for lack of unity of invention. Therefore, the requirement is still deemed proper and is therefore made FINAL. 
Accordingly, claims 25-27 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 23-24 and 28-42 are under examination in the instant office action. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23, 28-30 and 32-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All dependent claims are included.

The term “derivative” in claim 1, 28, 33 and 41, appearing in the expression: crotonic acid or crotonic acid derivative, is a relative term which renders the claims indefinite. In particular, “derivative” does not particularly point out the degree or type of derivation that a given compound may have in relation to the parent compound and still be considered a “derivative” as intended by Applicants.  The specification discloses that “crotonic acid derivative” preferably means a crotonic acid ester or a crotonic acid amide ([0027]). However, it is unclear whether said crotonic acid derivatives are limited to those specific examples only or encompass any other compounds derived from crotonic acid, including its metabolites or intermediates. Applicants have failed to provide clear definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicant seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. 112, second paragraph, the claims are deemed properly rejected.   

Claims 23-24 and 28-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “a surfactant mixture……having an HLB ranging from 10 to 16”. According to the specification, HLB value can be calculated or can also be determined experimentally according to the book by Puisieux and Seiller ([0169]-[0172]). Thus, HLB value can vary depending on the methods and conditions (e.g., temperature) of measurements. It is unclear whether the claimed HLB value is based on calculation or experimental measurement.  Without specifying method and conditions used for the measurement to obtain the recited HLB value, one of ordinary skill in the art would not ascertain which surfactant mixtures do or do not fall within the claims. The claims should specify which method and/or conditions is chosen or should give a structural definition of the surfactants.  
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24 and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 6106577 (cited in in the IDS filed on 12/18/2019) in view of WO 2017109692.
US 6106577 discloses hair dye compositions comprising an aqueous dispersion of particles of film-forming polymer such as on crotonic acid/vinyl ester copolymers such as vinyl acetate/crotonic acid copolymer, vinyl acetate/crotonic acid /PEG copolymer, vinyl acetate/crotonic acid/vinyl neodecanoate copolymer, vinyl acetate /crotonic acid/vinyl t-butylbenzoate copolymer, crotonic acid/allylic and methallylic esters; and pigments (examples 1- 3; col 3, line 11- col 4, line 12, col 6, lines 2-27, col 8, lines 39-56). US 6106577 further discloses that the copolymer optionally comprises other monomers such as allylic or methallylic esters, vinyl ethers or vinyl esters (col. 3, lines 53-65) as recited in the instant claim 32.
US 6106577 further discloses that the film-forming polymers containing acidic groups in accordance with the invention are present in the compositions in concentrations preferably ranging from 5 to 40% by weight of active material and more particularly from 8 to 25% by weight relative to the total weight of the composition (col. 8, lines 1-6). The range overlaps those recited in the instant claim 33.
US 6106577 further discloses that the compositions may also contain various adjuvants that are commonly used in hair compositions, including silicones, surfactants, hydrating agents; wetting agents; emollients, and thickeners (p10, lines 35-46).
US 6106577 do not specifically teach adding at least one oil-in-water emulsion having a particle size D50 of less than 350 nm comprising: a silicone mixture comprising (i) at least one polydialkylsiloxane comprising trialkylsilyl end groups, having a viscosity at 25℃ ranging from 40 000 to 100 000 mPa∙s and (ii) at least one aminosilicone having a viscosity at 25℃ ranging from 1000 to 15 000 mPa∙s and an amine number ranging from 2 to 10 mg of KOH per gram of aminosilicone; - a surfactant mixture comprising one or more nonionic surfactants, said mixture having an HLB ranging from 10 to 16, and - water. 
The use of silicone or silicone derivatives as a conditioning agent for hair treatment affecting the clean fell of the hair is already known in the art, and the silicones and/or silicone derivatives is in the form of emulsion for the best performance, and there is a need for a composition having lower viscosity silicone which will have similar good feel and smoothness properties similar to the higher viscosity silicone emulsion and also reduced heavy feel and build up as evidenced by WO 2017109692 (p1, lines 16-25 and p3, lines 1-14). WO 2017109692 teaches an oil-in-water emulsion having D50 particle size of less than 350 nm comprising: a silicone mixture comprising: a trialkylsilyl terminated dialkylpolysiloxane having a viscosity of from 40,000 to less than 100,000 mPa∙s at 25°C and an amino silicone having a viscosity of from 1,000 to 15,000 mPa∙s at 25°C and amine value of from 2 to 10 mg of KOH per gram of the amino silicone; a mixture of emulsifiers comprising one or more non-ionic emulsifier (non-ionic surfactant), wherein the mixture of emulsifiers has a HLB value from 10 to 16; and water as a conditioning agent for applying during washing, after washing, as pre- or after-treatment during bleaching or during coloring with direct or oxidation dyes, and during the permanent shaping of hair (abstract and p11, lines 26-32). 
WO 2017109692 discloses that the trialkylsilyl terminated dialkylpolysiloxanes are preferably those of the formula R'3SiO (R'2SiO)pSiR'3, wherein R' is same or different and is a monovalent hydrocarbon radical having from 1 to 18 carbon atoms and p is a number of from 500 to 2000, preferably of from 1000 to 2000, which is the same formula as recited in the instant claim 34 (p5, lines 16-20).
WO 2017109692 also discloses that amino silicones are preferably those of the formula: 
XR2Si (OSiAR)n(OSi R2)mOSi R2X, which is the same formula as recited in the instant claim 35 (p5, line 31-p6, line 10).
WO 2017109692 discloses that the emulsifiers used in the invention are Steareth 6 (CH3(CH2)18 (OCH2CH2) 6-OH, HLB value 9.3), PEG 100 Stearate (CH3(CH2)16 CO(OCH2CH2)10-OH, HLB value 18.8), Trideceth-3 (CH3(CH2)12 (OCH2CH2)3-OH, HLB value 6.66), and Trideceth-10 (CH3(CH2)12 (OCH2CH2)10-OH, HLB value 13.25) (p9, lines 15-23).
WO 2017109692 discloses that the trialkylsilyl terminated dialkylpolysiloxane is in the amount of 38 to 42 percent by weight of the total oil-in-water emulsion composition, the amino silicone is in the amount of 8 to 12 percent by weight of the total oil-in water emulsion composition; the mixture of the non-ionic emulsifier is from 10 to 12 percent by weight of total oil-in-water emulsion composition; the optional cationic emulsifier is from 0.5 to 1 .5 percent by weight of total oil-in-water emulsion composition; and the water is from 35 to 42 percent by weight of the total oil-in-water emulsion composition (p10, lines 1-8), wherein the percentages fall within the ranges recited in the instant claim 38.
WO 2017109692 specifically discloses examples comprising a mixture comprising 450 g (20% by weight relative to the total weight of the silicone mixture) of amino silicone fluid (trimethylsilyl terminated aminoethylaminopropylMethylsiloxane - dimethylsiloxane copolymers with amine value in mg of KOH/gm sample, and viscosity in mPa∙s at 25°C as specified in example in the experimental table 1), 1800 g (80% by weight relative to the total weight of the silicone mixture) of trimethylsilyl terminated dimethylsiloxane polymer fluid, non-ionic emulsifier (31 g Trideceth-3 and 350 g Trideceth-10), and 1537 g demineralized water as specified in Table 1, wherein the particle size of emulsion is 175, 170 or 190  (p14, Example 1, Table 1, examples 4-6). The emulsion comprise about 9% by weight surfactant, about 53% by weight silicone mixture (42% trimethylsilyl terminated dimethylsiloxane polymer and about 11% by weight aminosilicone, and about 36 % by weight water.  WO 2017109692 teaches that the oil-in-water emulsion of the invention is preferably used in hair care compositions, preferably the amounts ranging from 3 to 10 percent by weight based on the hair care composition (p11, lines 17-19). The range fall within the range recited in the instant claim 40 (0.1% to 15%).
In addition, WO 2017109692 teaches that the invention further provides haircare compositions comprising emulsions that impart a better conditioning property along with other desirable properties, wherein better conditioning property includes reduction of wet combing force, improvement of dry feel or smoothness, reduction of dry combing force, reduction of heavy fee, reduced build up, improvement of shine (p11, line 26-p12, line 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oil- in-water emulsion of WO 2017109692 to the hair dye composition of US 6106577 for imparting a better conditioning property along with other desirable properties because US 6106577 already suggests that the hair dye compositions may also contain various adjuvants that are commonly used in hair compositions, including silicones, hydrating agents, wetting agents, and emollients, and WO 2017109692 teaches the emulsion comprising a silicone mixture, surfactant and water as claimed  could be used as a conditioning agent for various hair treatments including coloring with direct or oxidation dyes The person of ordinary skill in the art would have found it obvious to combine the emulsion with the hair dye composition on the reasonable expectation that the emulsion would provide better hair-conditioning effects when used with the hair dye composition. One having ordinary skill in the art would have been motivated to combine these references and make the modification because they are drawn to the same technical fields (hair care composition) and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). 
As to the weight ratio of the total amount of at least one copolymer of crotonic acid or crotonic acid derivative to the total amount of oil-in-water emulsion in the instant claim 41, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed ratio based on the percentage (8 to 25%) of the film forming polymer disclosed in US 6106577 and the percentage (3 to 10 %) of the emulsion disclosed in  WO 2017109692, relative to the total weight of the composition (the ratio can be calculated to 0.8 to 8).   The calculated range falls within the range recited in claim 41 (0.1 to 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 6106577 (cited in in the IDS filed on 12/18/2019) in view of WO 2017109692 in further view of US 2005/0226838.
The teachings of US 6106577 and WO 2017109692 as applied supra are herein applied for the same teachings in their entirety.  
The references do not teach specific thickener such as crosslinked copolymers of acrylic and/or methacrylic acid in clam 42. However, cross-linked polyacrylic acids and crosslinked copolymers of acrylic and/or methacrylic acid were well known thickeners, which have been used for thickening (improving viscosity) hair treatment compositions as evidenced by US 2005/0226838 ([0091] and [0092]). Also, US 6106577 and WO 2017109692 already teach and suggest that the compositions may also contain various adjuvants that are commonly used in hair compositions, including thickeners. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thickener such as cross-linked polyacrylic acids and crosslinked copolymers of acrylic and/or methacrylic acid to the hair dye composition of US 6106577 for	optimizing the viscosity of the hair composition. Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 
  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611